[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS CT Page 10524
The plaintiff has taken the present tax appeal from the valuation of its property by the defendant on October 1, 1991. The defendant has moved to dismiss the appeal on the grounds that it has been taken from a 1991 valuation which has been voided.
It appears from the affidavits submitted by the parties that the defendant City conducted a re-valuation of property as of 1991 which was subsequently voided. The voided re-valuation assessed the value of the plaintiff's property in the amount of $31,983,000.
The application filed by the plaintiff lists the assessed value from which it is appealing as the $31,983,000.00 figure. Accordingly, the defendant moves to dismiss the action because an appeal is a statutory proceeding, which is to be strictly construed and, therefore, the plaintiff's claims are moot since it is attempting to appeal from a voided valuation. The defendant also claims that, pursuant to Special Act  91-197, the City of Stamford was permitted to defer the decennial re-valuation of property until October 1, 1993, and that Special Act 92-193, 4 validated updating of the 1990 Grand List as the 1991 Grand List for the City of Stamford.
The plaintiff claims that the proceedings before the Board of Tax Appeals, copies of which have been submitted to the court, from which the Appeal has been taken, involved an assessment of $24,567,260.00, which has nothing to do with the voided re-valuation. The plaintiff further claims that the insertion in the complaint of the assessed value under the voided re-valuation was simply a clerical error which it has amended within 30 days of the complaint by filing a Motion to Amend the Complaint so as to set forth the appropriate assessed valuation figure of $24,567,260.00.
The basis of the Motion to Dismiss is the assertion that the plaintiff is attempting to appeal from a voided re-valuation. In light of the documents submitted the plaintiff is not attempting to appeal from a voided valuation and the insertion in the complaint of  the  incorrect  figures  does  not  deprive  the  court  of jurisdiction.
The defendant does not attack any other requirements with respect to the taking of the appeal.
CT Page 10525 Accordingly, the Motion to Dismiss is hereby denied.
RUSH, J.